Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. The method comprising: precharging channel regions of the plurality of memory cell strings through the common source line; and setting a bit line voltage applied to the bit line, after starting precharging the channel regions of the plurality of memory cell strings, while the channel regions of the plurality of memory cell strings are being precharged, in combination with other limitations.
Claim 11. A peripheral circuit configured to perform a plurality of program loops each including a program voltage apply step of providing a program s voltage to a selected memory block among the plurality of memory blocks and a verify step of verifying a program state of the selected memory block; and a program operation controller configured to control the peripheral circuit to precharge channel regions of the plurality of memory cell strings so through the common source line and to set a bit line voltage applied to the bit line, at a predetermined time with respect to starting precharging the channel regions of the plurality of memory cell strings, in the program voltage apply step, in combination with other limitations. 
Claim 16. The method comprising: increasing a voltage of the common source line; increasing a voltage applied to the source select line of each of the plurality of memory cell strings through the common source line; and setting, after a predetermined elapsed time, a bit line voltage applied to the bit line, after the voltage applied to the source select line of each of the plurality of memory cell strings is increased, while the voltage applied to the source select line of each of the plurality of memory cell strings is increased, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827